TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00497-CV


George Lueck, Appellant

v.

State of Texas and Texas Department of Transportation, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-05-004022, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


O R D E R


		On the Court's own motion, we withdraw our opinion and judgment dated
November 13, 2009.  We request the parties to submit additional briefing addressing the Texas
Supreme Court's decision in In re United Services Automobile Association, No. 07-0871 (Tex.
Mar. 26, 2010).  Briefs will be due on or before April 15, 2010.
		It is ordered April 1, 2010.

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton